Title: From Thomas Jefferson to F. P. Van Berckel, 14 July 1791
From: Jefferson, Thomas
To: Berckel, F. P. van



Sir
Philadelphia July 14. 1791.

I take the liberty of troubling you with the perusal of the inclosed papers from Mr. Shaw, consul for the U.S. in the East Indies, wherein you will observe he complains of a prohibition from the government of Batavia to American ships by name to have any trade in that port, while such trade was permitted to other nations. I do not hesitate to presume that something has been misunderstood in this case. My presumption is founded on those sentiments of general amity which subsist between our government and that of the United Netherlands, and also on the whole tenor of our treaty which secures to us always the treatment of the most favored nation. Nevertheless the refusal by the government of Batavia has been so formal, so deliberate and pointed as to render it necessary to ask for some explanation. If you will allow me the honour of a moment’s conference on this subject the first time you come to town, I shall be obliged to you: and in the mean time have that of assuring you of those sentiments of esteem and respect with which I am Sir Your most obedt. & most humble servt,

Th: Jefferson

